        Case 3:19-cv-04238-MMC Document 122 Filed 02/14/20 Page 1 of 7



 1
     Colin H. Murray (SBN 159142)
 2    colin.murray@bakermckenzie.com
     BAKER & McKENZIE LLP
 3   Two Embarcadero Center, 11th Floor
     San Francisco, CA 94111-3802
 4   Telephone: +1 415 576 3000
     Facsimile: +1 415 576 3099
 5
     Danielle L. Benecke (SBN 314896)
 6    danielle.benecke@bakermckenzie.com
     BAKER & McKENZIE LLP
 7   600 Hansen Way
     Palo Alto, CA 94304
 8   Telephone: +1 650 856 2400
     Facsimile: +1 650 856 9299
 9
     Attorneys for Defendants,
10   VADE SECURE, INCORPORATED;
     VADE SECURE SASU;
11   OLIVIER LEMARIÉ
     [Additional counsel listed on signature page]
12
                                   UNITED STATES DISTRICT COURT
13
                 NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO DIVISION
14

15   PROOFPOINT, INC.; CLOUDMARK                               Case No. 3:19-cv-04238-MMC
     LLC,
16                                                             Date Action Filed: July 23, 2019
                            Plaintiffs,                        DEFENDANTS’ MOTION FOR
17          v.                                                 RELIEF FROM NONDISPOSITIVE
18                                                             PRETRIAL ORDER OF
     VADE SECURE, INCORPORATED;                                MAGISTRATE JUDGE (ECF NO. 112)
19   VADE SECURE SASU; OLIVIER
     LEMARIÉ,
20
                            Defendants.
21

22

23

24

25

26
27

28

                                                                                    Case No. 3:19-cv-04238-MMC
          DEFENDANTS’ MOTION FOR RELIEF FROM NONDISPOSITIVE PRETRIAL ORDER OF MAGISTRATE JUDGE (ECF NO. 112)
           Case 3:19-cv-04238-MMC Document 122 Filed 02/14/20 Page 2 of 7



 1   I.      INTRODUCTION

 2           Plaintiffs served discovery requests in this matter that seek documents and information

 3   maintained and stored on servers located in France and/or originate from France. French law requires

 4   that such documents and information be produced via agreed-upon Hague Convention procedures.

 5   To the extent a party or individual produces documents or information subject to French law in

 6   contravention of those procedures, that party or individual is subject to civil and criminal penalties.

 7           At the outset of this litigation, Defendants proposed that discovery from Defendants proceed

 8   under procedures adopted by Chapter II of the Hague Convention. Those procedures allow Plaintiffs

 9   to obtain effectively the same discovery available under the Federal Rules of Civil Procedure and to

10   do so well within the fact-discovery deadline governing this proceeding. Defendants also agreed

11   that, if the proposed procedure for some reason did not operate the way Defendants envisioned,

12   Plaintiffs would certainly be free to request that the Court modify the procedure or that it be

13   abandoned altogether. In other words, Defendants proposed a procedure that would not prejudice

14   Plaintiffs in any way, and would permit Defendants to produce documents and information without

15   subjecting themselves to penalties or prosecution by the French authorities.

16           Despite that, on January 31, 2020, Magistrate Judge Illman entered an order requiring

17   Defendants to produce documents and information in violation of French law (the “Order,” ECF No.

18   112.) That Order was based in large part on Plaintiffs’ unsupported speculation about the location

19   of documents and information, and their hypothetical and unsubstantiated concerns about purported

20   cost and delays. Thus, the Order is clearly erroneous and should be vacated, in pertinent part.

21   II.     FACTUAL BACKGROUND

22           Before this lawsuit was filed, Plaintiffs instituted a discovery proceeding in France to obtain

23   documents and information relating to the Vade products at issue in this lawsuit. (Pls.’ Mot. for

24   Preliminary Injunction at 24-25, ECF No. 31.) Plaintiffs clearly recognize that the documents and

25   information now at issue originated from and are located in France. (See id.) But because Plaintiffs

26   have not yet been able to obtain the documents and information through the French courts, Plaintiffs

27   sought to circumvent that proceeding, and served Plaintiffs’ First Requests for Production and First

28   Set of Interrogatories on all Defendants in this matter on October 10, 2019 (the “Discovery

                                                                                      Case No. 3:19-cv-04238-MMC
            DEFENDANTS’ MOTION FOR RELIEF FROM NONDISPOSITIVE PRETRIAL ORDER OF MAGISTRATE JUDGE (ECF NO. 112)
            Case 3:19-cv-04238-MMC Document 122 Filed 02/14/20 Page 3 of 7



 1   Requests”).1 (ECF Nos. 78-2 & 78-3.)

 2            Because the Discovery Requests are clearly subject to French law, Defendants notified

 3   Plaintiffs shortly after the requests were served that Defendants would need to produce relevant, non-

 4   privileged documents and information in response through appropriate Hague Convention

 5   procedures. (Joint Case Mgmt. Stmt. Ex. A, ECF No. 60-1.) During the case management

 6   conference and in multiple written communications thereafter, Defendants further explained on the

 7   record that the proposed procedures under Chapter II of the Hague Convention would cause no

 8   meaningful delay in the discovery process, and would allow Plaintiffs to effectively take the same

 9   scope of discovery that would otherwise be available under the Federal Rules of Civil Procedure.

10   And conducting discovery as proposed by Defendants, while causing no prejudice to Plaintiffs,

11   would prevent Defendants from subjecting themselves to penalties or prosecution under French law.

12   (See Letter from Rankin to Pak of Nov. 15, 2019, ECF No. 78-10; Declaration of Bart Rankin ¶ 3,

13   Ex. A, Hr’g Tr. of Jan. 31, 2020, 18:15-19:4.) In fact, Defendants agreed to Plaintiffs’ suggested

14   modification to the proposed procedure that, in Plaintiffs’ own words, would “eliminate the risk of

15   potential delays.” (Hr’g Tr. 18:15-19:4.)

16            Yet, Plaintiffs resisted proceeding under Chapter II of the Hague Convention, arguing

17   without support that the Hague procedures would cause undue delay and expense. (Joint Disc. Stmt.

18   at 2-5, ECF No. 91.) The Order subsequently relies heavily on those representations. (Order at 4.)

19   Plaintiffs, however, failed to present any facts to substantiate such claims, which are contrary to their

20   prior representations. Thus, the Order is clearly erroneous and should be vacated, in pertinent part.

21   III.     ARGUMENT AND AUTHORITIES

22            A.     An order that is clearly erroneous or contrary to the law should be vacated.
              Under Federal Rule 72(a) and Local Rule 72-2, if a magistrate judge’s non-dispositive order
23
     is clearly erroneous or contrary to law, this Court may modify or set aside that order. Ingram v. Pac.
24
     Gas & Elec. Co., No. 12-cv-02777-JST, 2013 U.S. Dist. LEXIS 169026, at *6-7 (N.D. Cal. Nov. 25,
25
     2013); Viasat, Inc. v. Space Sys./Loral, Inc., No. 3:12-cv-00260-H, 2014 U.S. Dist. LEXIS 30795,
26
              1
27            Plaintiffs also served a First Set of Interrogatories separately on Defendant Olivier Lemarié,
     but, because the information sought through those Interrogatories did not implicate French law, Mr.
28   Lemarié has already provided full and complete responses to those Interrogatories. (See Joint Disc.
     Stmt. at 2, ECF No. 91.)
                                                          2
                                                                                       Case No. 3:19-cv-04238-MMC
             DEFENDANTS’ MOTION FOR RELIEF FROM NONDISPOSITIVE PRETRIAL ORDER OF MAGISTRATE JUDGE (ECF NO. 112)
         Case 3:19-cv-04238-MMC Document 122 Filed 02/14/20 Page 4 of 7



 1   at *17-18 (S.D. Cal. Jan. 31, 2014). A magistrate judge’s factual findings are clearly erroneous if

 2   the district court is left with the definite and firm conviction that a mistake has been made. Ingram,

 3   2013 U.S. Dist. LEXIS 169026 at *7 (quotation marks omitted). Here, the Order was based on

 4   Plaintiffs’ unsubstantiated fears of cost and delay, and, if not corrected, requires Defendants to

 5   immediately violate French law. A mistake has been made, and Defendants request that it be

 6   corrected in a manner that does not prejudice any party or this proceeding. See id.

 7          B.      The Order’s determination that French law did not apply was clearly erroneous.

 8          Under French law commonly referred to as the “French Blocking Statute,” a party is

 9   prohibited from disclosing documents or information that originated in France, or that is maintained

10   in France, for use in a non-French proceeding, unless such documents or information were obtained

11   under an international treaty or agreement, such as the Hague Convention. See Salt River Project

12   Agric. Improvement &Power Dist. v. Trench Fr. SAS, 303 F. Supp. 3d 1004, 1006 (D. Ariz. 2018).

13   When a party’s discovery requests are subject to foreign law, as is the case here, courts engage in a

14   seven-factor analysis to determine whether the foreign law should be applied. Those factors are: (1)

15   the importance to the investigation or litigation of the documents or other information requested; (2)

16   the degree of specificity of the request; (3) whether the information originated in the United States;

17   (4) the availability of alternative means of securing the information; (5) the extent to which

18   noncompliance with the request would undermine important interests of the United States, or

19   compliance with the request would undermine important interests of the state where the information

20   is located; (6) the extent and the nature of the hardship that inconsistent enforcement would impose

21   upon the person; and (7) the extent to which enforcement by action of either state can reasonably be

22   expected to achieve compliance with the rule prescribed by that state. Richmark Corp. v. Timber

23   Falling Consultants, 959 F.2d 1468, 1475 (9th Cir. 1992)).

24          At the outset, the Order reached the clearly erroneous conclusion that Defendants had not

25   met their burden of “demonstrating that French or European law clearly bars the production of the

26   information sought in these proceedings.” (Order at 3.) That determination was based solely on

27   Plaintiffs’ representation that “given Defendants domestic activities, most of the information sought

28   by the discovery requests is located in the US. and from U.S. entities.” (Id.) But that representation
                                                          3
                                                                                      Case No. 3:19-cv-04238-MMC
            DEFENDANTS’ MOTION FOR RELIEF FROM NONDISPOSITIVE PRETRIAL ORDER OF MAGISTRATE JUDGE (ECF NO. 112)
         Case 3:19-cv-04238-MMC Document 122 Filed 02/14/20 Page 5 of 7



 1   is unsubstantiated and contrary to the factual record and the law.

 2          Specifically, the Ninth Circuit has held that it has “neither the power nor the expertise to

 3   determine for ourselves what [foreign] law is.” Richmark, 959 F.2d at 1474 n.7. Under similar

 4   circumstances, courts assume the application of French law before analyzing the factors set forth

 5   above. Connex R.R. LLC v. AXACorproate Sols. Assurance, No. CV 16-02368-ODW, 2017 U.S.

 6   Dist. LEXIS 215050, at *33 (C.D. Cal. Feb. 22, 2017). Here, Defendants’ French counsel reviewed

 7   the requests and was prepared to submit a declaration attesting to the fact that the discovery sought

 8   was subject to the French Blocking Statute. (Declaration of Jean-Dominique Touraille ¶¶ 42-43,

 9   ECF No. 121-9.) Similarly, Defendants were prepared to submit a letter from the French Ministry

10   of the Justice that states that Defendants’ discovery obligations in this lawsuit are subject to French

11   law. (ECF No. 91 at 6-7; ECF No. 121-5 at 4-5.) Thus, the only evidence proffered from the only

12   party with actual knowledge of the location and origin of Defendants’ documents made clear that

13   French law applies. The Order’s contrary conclusion was clearly not supported by the record.

14          The Order’s conclusions regarding the required, seven-factor analysis are similarly

15   erroneous. Under the first and second factors, the Order held that the discovery sought is vital to the

16   case, and, thus, that this factor weighed against using the proposed Hague procedures.                 But

17   Defendants’ proposal does not in any way seek to bar the production of responsive documents and

18   information, which was the case in the Richmark opinion cited by the Court. Richmark, 959 F.2d at

19   1475; (Order at 3.) And the Order fails to even address the broad, far-reaching nature of Plaintiffs’

20   Discovery Requests, requests that go far beyond documents and information vital to this litigation.

21   These factors weigh in favor of the application of French law.

22          Factor 3, whether the documents originated from the United States, is addressed above, and,

23   likewise weigh in favor of the application of French law.

24          The Order’s conclusion regarding factor 4 was also erroneous. The Court held that this factor

25   weighed against applying French law because of the “cost and added delays associated with

26   proceeding under the Hague Convention.” (Order at 4.) But the Court made that determination

27   solely on the basis of Plaintiffs’ assertions regarding admittedly speculative cost and delay—but

28   Plaintiffs failed to present any evidence to support those speculative assertions. To the contrary,
                                                          4
                                                                                      Case No. 3:19-cv-04238-MMC
            DEFENDANTS’ MOTION FOR RELIEF FROM NONDISPOSITIVE PRETRIAL ORDER OF MAGISTRATE JUDGE (ECF NO. 112)
          Case 3:19-cv-04238-MMC Document 122 Filed 02/14/20 Page 6 of 7



 1   Defendants had agreed to Plaintiffs’ proposed procedure under Chapter II, which, according to

 2   Plaintiffs, would have eliminated the risk of potential delays associated with the Chapter II

 3   procedures. (Hr’g Tr. 18:15-19:4.) Further, the only authority cited in the record that analyzes

 4   procedures under Chapter II of the Hague Convention found those procedures should apply under

 5   this factor. Salt River, 303 F. Supp. 3d at 1009.

 6          The Court held that factor 5 was neutral, but failed to fully consider the French national

 7   interests since Defendants were not permitted to submit relevant evidence from the French Ministry

 8   of Justice and from experts in French law, and because there is no indication that the Court considered

 9   the ongoing proceedings in France and the interests of the French court in deciding the French law

10   issues in relation to the documents and information at issue in both proceedings. (Order at 4; Hr’g

11   Tr. 12:19-13:6, 20:19-25, 31:21-32:8, 37:25-39:10;) J. Illman’s General Standing Order 13(a).

12          With respect to factor 6, the Court did not provide any analysis or determination, and did not

13   indicate any consideration of Defendants’ evidence relating to increased scrutiny of and attention to

14   the French Blocking Statute by the French authorities, or relevant facts distinguishing this case from

15   those cited by Plaintiffs. (ECF No. 91 at 7, n.21-22; Hr’g. Tr. 26:9-23, 41:2-19.)

16          Finally, the Court determined that factor 7 weighed against proceeding under Chapter II of

17   the Hague Convention. (Order at 4.) But under factor 7, a court considers whether an order from

18   the court would be complied with. Plaintiffs did not in any way indicate that they would not abide

19   by an order requiring the parties to proceed under the Hague Convention. And Defendants further

20   agreed to each party’s reservation of rights to later seek relief from the Court. Thus, this factor

21   weighs in favor of holding that discovery should proceed at this stage under the Hague Convention.

22          At bottom, the Order erroneously determined that French law does not apply to the Discovery

23   Requests based on representations from Plaintiffs that were wholly speculative, based on

24   distinguishable authorities, and without a complete record. While the relief sought by Defendants

25   would not result in any harm or prejudice to Plaintiffs or this Court’s schedule, the current Order

26   requires Defendants to violate French law after they have been advised by French authorities not to

27   do so. To avoid that unjust result and to correct the clear error underlying the Order, Defendants

28   request that their objections be sustained.
                                                          5
                                                                                      Case No. 3:19-cv-04238-MMC
            DEFENDANTS’ MOTION FOR RELIEF FROM NONDISPOSITIVE PRETRIAL ORDER OF MAGISTRATE JUDGE (ECF NO. 112)
         Case 3:19-cv-04238-MMC Document 122 Filed 02/14/20 Page 7 of 7



 1   Dated: February 14, 2020                                BAKER & McKENZIE LLP

 2
                                                             By: /s/ Bart Rankin
 3
                                                             Colin H. Murray (SBN 159142)
 4                                                            colin.murray@bakermckenzie.com
                                                             BAKER & McKENZIE LLP
 5                                                           Two Embarcadero Center, 11th Floor
                                                             San Francisco, CA 94111-3802
 6                                                           Telephone:    +1 415 576 3000
                                                             Facsimile:      +1 415 576 3099
 7
                                                             Danielle L. Benecke (SBN 314896)
 8                                                            danielle.benecke@bakermckenzie.com
                                                             BAKER & McKENZIE LLP
 9                                                           600 Hansen Way
                                                             Palo Alto, CA 94304
10                                                           Telephone:    +1 650 856 2400
                                                             Facsimile:      +1 650 856 9299
11
                                                             Jay F. Utley (Admitted Pro Hac Vice)
12                                                            jay.utley@bakermckenzie.com
                                                             Bart Rankin (Admitted Pro Hac Vice)
13                                                            bart.rankin@bakermckenzie.com
                                                             Mackenzie M. Martin (Admitted Pro Hac Vice)
14                                                            mackenzie.martin@bakermckenzie.com
                                                             John G. Flaim (Admitted Pro Hac Vice)
15                                                            john.flaim@bakermckenzie.com
                                                             Chaoxuan Liu (Admitted Pro Hac Vice)
16                                                            charles.liu@bakermckenzie.com
                                                             Mark Ratway (Admitted Pro Hac Vice)
17                                                            mark.ratway@bakermckenzie.com
                                                             BAKER & McKENZIE LLP
18                                                           1900 North Pearl Street, Suite 1500
                                                             Dallas, Texas 75201
19                                                           Telephone:     +1 214 978 3000
                                                             Facsimile:      +1 214 978 3099
20

21                                                           Attorneys for Defendants,
                                                             Vade Secure, Incorporated; Vade Secure SASU;
22
                                                             and Olivier Lemarié
23

24

25

26
27

28
                                                         6
                                                                                     Case No. 3:19-cv-04238-MMC
           DEFENDANTS’ MOTION FOR RELIEF FROM NONDISPOSITIVE PRETRIAL ORDER OF MAGISTRATE JUDGE (ECF NO. 112)
